Citation Nr: 0217094	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-04 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for hypertension, for 
which a noncompensable evaluation was assigned, and denied 
entitlement to service connection for tension headaches.  
Although that rating action addressed several additional 
claims, a timely appeal was made only as to these two 
claims. 

Subsequently, in a February 2002 rating action, the RO 
granted entitlement to service connection for migraine 
headaches, for which a 30 percent evaluation was assigned.  
Since the grant of this claim, the veteran has not expressed 
dissatisfaction with the RO's decision.  Accordingly, a 
claim of entitlement to an increased evaluation for migraine 
headaches is not currently before the Board for appellate 
consideration.

In a statement dated in May 2002, the veteran indicated that 
he had moved from California, back to Colorado, where he 
would be permanently residing.  Accordingly, jurisdiction of 
this case should be transferred from the RO in Los Angeles, 
California, to the RO in Denver, Colorado.


REMAND

In his May 2001 substantive appeal, the veteran requested a 
hearing before a Member of the Board, at the RO.  Although 
he was at a California address at that time, he indicated 
that he would be moving back to Colorado in July 2001, and 
asked that the hearing be scheduled at the local VA office 
in Colorado.

A report of contact dated in July 2001 indicates that the 
veteran was contacted about his hearing request, at which 
time he reported that he would not be returning to Colorado, 
but would remain in California indefinitely.  He also 
indicated that he did not want to have a Board hearing at a 
local VA office.  

Recent correspondence of record reflects that, in April 
2002, the veteran was notified of a hearing to be held 
before a Member of the Board, scheduled for May 2002 at the 
RO in Los Angeles, California.  The veteran did not appear 
for that hearing, and the Los Angeles RO subsequently 
forwarded the case to the Board.

In a statement written by the veteran in May 2002, prior to 
the hearing date, he indicated that he had recently returned 
to Colorado, where he would be permanently residing.  That 
statement was submitted to the Denver RO by the veteran's 
representative in May 2002, and was forwarded to the Board 
in September 2002.  Therein, the veteran, listing a Colorado 
address, requested that the hearing scheduled at the RO in 
Los Angeles be canceled, and asked that a videoconference 
hearing before a Member of the Board be scheduled at the RO 
in Denver.  

There is no indication in the record that the veteran has 
been scheduled for his requested hearing.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claim without 
affording him an opportunity for a personal hearing, a 
remand is required for the scheduling of a videoconference 
hearing.  See 38 U.S.C.A. § 7107(b) (West Supp. 2002); 38 
C.F.R. § 20.700(a) (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO in Los Angeles should transfer 
jurisdiction over the veteran's claims file to 
the RO in Denver.

2.  The Denver RO should then take appropriate 
steps in order to schedule the veteran for a 
personal hearing with a Member of the Board 
via videoconference at that RO, in accordance 
with his request.  Appropriate notification of 
the hearing should be given to the veteran, 
and such notification should be documented and 
associated with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).



